Exhibit 10.47
AQUA AMERICA, INC.
SUPPLEMENTAL PENSION BENEFIT PLAN FOR SALARIED EMPLOYEES
(As Amended and Restated Effective January 1, 2008)

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE I DEFINITIONS
    1  
1.1 Board
    1  
1.2 Code
    1  
1.3 Committee
    1  
1.4 Company
    1  
1.5 Normal Retirement Date
    1  
1.6 Participant
    1  
1.8 Retirement Plan
    2  
1.9 Retirement Plan Benefit
    2  
1.10 Retirement Plan Surviving Spouse Benefit
    2  
1.11 Separation from Service
    2  
1.12 Specified Employee
    2  
1.13 Supplemental Benefit
    2  
1.14 Supplemental Surviving Spouse Benefit
    2  
1.15 Surviving Spouse
    2  
1.16 Surviving Spouse Benefit
    2  
 
       
ARTICLE II ELIGIBILITY
    3  
2.1 Eligibility of a Participant
    3  
2.2 Eligibility of a Surviving Spouse
    3  
 
       
ARTICLE III SUPPLEMENTAL BENEFIT
    3  
3.1 Amount
    3  
3.2 Time and Form of Payment
    3  
3.3 Payment of Small Amounts
    5  
3.4 Adjustment of Supplemental Benefit
    5  
3.5 Coordination with SERP Benefit
    5  
 
       
ARTICLE IV SUPPLEMENTAL SURVIVING SPOUSE BENEFIT
    5  
4.1 Amount
    5  
4.2 Time and Form of Payment
    6  
4.3 Payment of Small Amounts
    6  
4.4 Adjustment of Supplemental Benefit
    6  
4.5 Coordination with SERP Benefit
    7  
 
       
ARTICLE V ADMINISTRATION
    7  
5.1 Administration by the Committee
    7  
5.2 General Powers of Administration
    7  

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
 
       
ARTICLE VI AMENDMENT OR TERMINATION
    7  
6.1 Amendment or Termination
    7  
6.2 Effect of Amendment or Termination
    7  
 
       
ARTICLE VII GENERAL PROVISIONS
    7  
7.1 Funding
    7  
7.2 General Conditions
    8  
7.3 No Guarantee of Benefits
    8  
7.4 No Enlargement of Employee Rights
    8  
7.5 Spendthrift Provision
    8  
7.6 Applicable Law
    8  
7.7 Incapacity of Recipient
    8  
7.8 Corporate Successors
    8  
7.9 Current Address
    9  
7.10 Limitations on Liability
    9  

 

-ii-



--------------------------------------------------------------------------------



 



AQUA AMERICA, INC.
SUPPLEMENTAL PENSION BENEFIT PLAN FOR SALARIED EMPLOYEES
(As Amended and Restated Effective January 1, 2008)
WHEREAS, Aqua America, Inc. (the “Company”) maintains the Aqua America, Inc.
Supplemental Pension Benefit Plan for Salaried Employees (the “Plan”) for the
benefit of a select group of management and highly compensated employees; and
WHEREAS, the Company desires to amend the Plan to comply with section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) and, effective
January 1, 2009, the final regulations issued thereunder;
NOW, THEREFORE, effective January 1, 2008, except as otherwise provided herein,
Aqua America, Inc. hereby amends and restates the Aqua America, Inc.
Supplemental Pension Benefit Plan for Salaried Employees as follows:
ARTICLE I
DEFINITIONS
Throughout this Plan, except where the context otherwise requires, words in the
singular shall be construed as including words in the plural and words in the
plural as including words in the singular and words importing the masculine
gender shall be construed as including the feminine, and the following words and
expressions have the following meanings:
1.1 “Board” means the Board of Directors of the Company.
1.2 “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any regulations issued thereunder.
1.3 “Committee” means the Pension Committee.
1.4 “Company” means Aqua America, Inc., a Pennsylvania corporation.
1.5 “Normal Retirement Date” means the first day of the month coincident with or
next following the date on which a Participant attains his Normal Retirement
Age, as defined in the Retirement Plan.
1.6 “Participant” means a salaried employee of the Company who is a participant
under the Retirement Plan (or any successor or replacement plan) and whose
benefit payable under Part A or Part C of the Retirement Plan is reduced as a
result of the limitation under section 401(a)(17) or section 415 of the Code, or
under Part A of the Retirement Plan is reduced as a result of the deferral of
compensation under the Aqua America, Inc. Executive Deferral Plan.

 

 



--------------------------------------------------------------------------------



 



1.7 “Plan” means this Aqua America, Inc. Supplemental Pension Benefit Plan for
Salaried Employees, previously known as the Aqua America, Inc. Excess Benefit
Plan for Salaried Employees.
1.8 “Retirement Plan” means the Retirement Income Plan for Aqua America, Inc.
and Subsidiaries.
1.9 “Retirement Plan Benefit” means the accrued benefit payable to a Participant
as determined under the terms of the Retirement Plan.
1.10 “Retirement Plan Surviving Spouse Benefit” means the Surviving Spouse
Benefit determined pursuant to the terms of the Retirement Plan in the event of
the death of the Participant at any time prior to commencement of payment of his
Retirement Plan Benefit.
1.11 “Separation from Service” means a Participant’s termination of employment
with the Company and all affiliated companies considered a single employer with
the Company as provided under Code section 409A and guidance issued thereunder,
and, effective January 1, 2009, Treas. Reg. §1.409A-1(h) and any successor
thereto. The default rules of Treas. Reg. §1.409A-1(h) shall apply except for
purposes of determining if the level of bona fide services will permanently
decrease from the average level of bona fide services performed over the
immediately preceding 36-month period (or full period of service, if shorter).
In applying such rules, 33-1/3% shall be substituted for 20%.
1.12 “Specified Employee” means an employee as defined in Code section
409A(a)(2)(B)(i) and guidance issued thereunder and, effective January 1, 2009,
Treas. Reg. §1.409A-1(i) or any successor thereto and as determined in
accordance with the methodology adopted by the Company in accordance with such
regulation and set forth in the written policy entitled “Aqua America, Inc. Key
Employee Determination Process for purposes of Section 409A,” which is
incorporated herein by reference.
1.13 “Supplemental Benefit” means the total benefit payable to a Participant
pursuant to this Plan.
1.14 “Supplemental Surviving Spouse Benefit” means the Surviving Spouse Benefit
payable to a Surviving Spouse pursuant to this Plan.
1.15 “Surviving Spouse” means a person who qualifies as a surviving spouse under
the Retirement Plan.
1.16 “Surviving Spouse Benefit” means the survivor annuity payable to the
Surviving Spouse determined as if the Participant had retired on the later of
the day prior to his death or on the date of his earliest retirement age (having
survived to such date), with an immediate joint and 50% survivor annuity. A
Surviving Spouse Benefit shall be determined in the form of a single life
annuity (based on such 50% survivor annuity) for the life of the Surviving
Spouse commencing on the later of the Participant’s date of death or earliest
retirement age. Earliest retirement age shall have the same meaning as under the
Retirement Plan.

 

-2-



--------------------------------------------------------------------------------



 



ARTICLE II
ELIGIBILITY
2.1 Eligibility of a Participant. A Participant who is eligible to receive a
Retirement Plan Benefit, the amount of which is reduced, or would be reduced as
provided in Section 1.6, by reason of the application of the limitations on
benefits imposed by application to the Retirement Plan of sections 401(a)(17) or
415 of the Code or by reason of the deferral of compensation under the Aqua
America, Inc. Executive Deferral Plan, shall be eligible to receive a
Supplemental Benefit.
2.2 Eligibility of a Surviving Spouse. The Surviving Spouse of a Participant
described in Section 2.1 who dies prior to the time specified in Section 4.1
shall be eligible to receive a Supplemental Surviving Spouse Benefit.
ARTICLE III
SUPPLEMENTAL BENEFIT
3.1 Amount. The Supplemental Benefit payable to an eligible Participant shall be
a monthly amount equal to the excess of (a) over (b) below:
(a) the monthly amount of the Retirement Plan Benefit (expressed in the form of
a single life annuity commencing at Participant’s Normal Retirement Date or, if
later, the date of determination) to which the Participant would have been
entitled under the Retirement Plan, if such Benefit were computed without giving
effect to any deferrals of compensation made under the Aqua America, Inc.
Executive Deferral Plan or to the limitations on benefits imposed by sections
401(a)(17) or 415 of the Code;
(b) the monthly amount of the Retirement Plan Benefit (expressed in the form of
a single life annuity commencing at Participant’s Normal Retirement Date or, if
later, the date of determination) payable to the Participant under the
Retirement Plan.
3.2 Time and Form of Payment.
(a) Default Form and Time of Payment. Subject to Section 3.2(e), unless an
optional time and form of payment under Section 3.2(b) is elected as provided
under Section 3.2(c) or a transfer election is made as provided under
Section 3.2(d), the actuarial equivalent present value of the Participant’s
Supplemental Benefit shall be paid to him in one lump sum payment on the first
day of the month following the later of the Participant’s Separation from
Service and attainment of age 55 (or February 1, 2009, if later). Present value
for purposes of this Section 3.2(a) shall be determined using the discount and
mortality assumptions prescribed under FAS 87 for accounting valuation purposes
for the year in which distribution occurs.
(b) Optional Forms and Times of Payment. A Participant may elect any of the
following forms in lieu of a lump sum payment: a single life annuity; a joint
and survivor annuity with a survivor annuity equal to 50%, 66-2/3%, 75% or 100%
of the amount paid during the joint lives; or a term certain single life annuity
with a 10-year term, or if the Participant participates in Part A of the
Retirement Plan, also a 5-year term or a 15-year term. Instead of commencement
of payment (or payment in the event of a lump sum) at the later of Separation
from Service or the date the Participant attains age 55, a Participant may elect
the later of Separation from Service or the date of attainment of a designated
age after age 55. All payments shall commence on the first day of the month
following the later of the Participant’s Separation from Service or the date of
attainment of the designated age, subject to Section 3.2(e) and
Section 3.2(c)(ii).

 

-3-



--------------------------------------------------------------------------------



 



(c) Election.
(i) During 2007 and 2008, a Participant may elect an optional form and/or time
of payment as provided under Section 3.2(b), provided such election is made
prior to the calendar year in which such amounts would otherwise be paid and
such election does not cause such amounts to be paid in the year the election is
made. An election under this Section 3.2(c) shall be made in writing, on the
form prescribed by the Committee, and filed with the Committee. All elections
are irrevocable upon submission to the Committee.
(ii) Effective on and after January 1, 2009, any election shall not be effective
for 12 months, must be made 12 months before the amounts would be paid or
commence to be paid, and must delay payment or commencement of payment at least
five years unless the election changes an annuity form of payment to an
actuarially equivalent annuity form of payment without changing the date payment
commences. All elections are irrevocable upon submission to the Committee.
(d) One-Time Election to Transfer Benefit. A Participant may make a one-time,
irrevocable election to elect, in lieu of the payments described in
Section 3.2(a) and Section 3.2(b), to have the actuarial equivalent present
value of the Supplemental Benefit transferred to the Participant’s Separation
Distribution Account under the Aqua America, Inc. Executive Deferral Plan on the
later of the date the Participant attains age 55 or the date of the
Participant’s Separation from Service. Notwithstanding the foregoing, in the
event of the Participant’s death prior to such transfer, a transfer of the
actuarial equivalent present value of the Supplemental Surviving Spouse Benefit
shall be made as of the later of the date the Participant would have attained
age 55 or the Participant’s Separation from Service due to death, provided there
is a Surviving Spouse and provided in the event of the Participant’s death prior
to age 55 that such Spouse survives to the date the Participant would have
attained age 55. Any amounts so transferred to the Aqua America, Inc. Executive
Deferral Plan shall be distributed in accordance with the provisions of that
Plan, including an effective election made under that Plan. An election under
this Section 3.2(d) shall be made in writing, on the form prescribed by the
Committee, shall be submitted to the Committee on or prior to December 31, 2008,
shall be irrevocable upon submission to the Committee, and no further election
regarding time and form of payment shall be available under this Plan. Present
value for purposes of this Section 3.2(d) shall be determined using the discount
and mortality assumptions prescribed under FAS 87 for accounting valuation
purposes for the year in which transfer occurs.

 

-4-



--------------------------------------------------------------------------------



 



(e) Six Month Payment Delay. Notwithstanding any provision of the Plan to the
contrary, any payment of Supplemental Benefits due as a result of Separation
from Service to a Participant who is a Specified Employee which would otherwise
be paid or commence to be paid prior to the six-month anniversary of such
Separation from Service shall be delayed until the first business day following
the six-month anniversary of Separation from Service (or, if earlier, the date
of such Participant’s death). Any annuity payments otherwise payable during such
six-month period shall accumulate and be paid in one lump sum on such delayed
payment date. If payment is due in one lump sum upon Separation from Service,
the actuarial equivalent present value shall be determined as provided in
Section 3.2(a) as of the date of Separation from Service and shall be credited
with interest during such six month delay using the first segment rate as
determined under Code section 417(e)(3)(D).
(f) Timing of Payment. Payment or commencement of payment of Supplemental
Benefits is treated as made on the date specified if payment is made at such
date or a later date in the same taxable year or, if later, by the 15th day of
the third calendar month following the specified date and the Participant is not
permitted, directly or indirectly, to designate the taxable year of payment.
3.3 Payment of Small Amounts. Notwithstanding any other provision of the Plan,
if the present value of the Supplemental Benefit payable under this Plan does
not exceed $5,000, such Supplemental Benefit shall be paid in one lump sum on
the payment date or commencement date otherwise specified under the terms of
this Plan, provided such payment results in the termination and liquidation of
the Participant’s entire interest under this Plan and any other plan required to
be aggregated with this Plan under Treas. Reg. §1.409A-1(c)(2) or any successor
thereto. Present value for purposes of this Section 3.4 shall be determined
using the discount and mortality assumptions specified in Section 3.2(a).
3.4 Adjustment of Supplemental Benefit. The Supplemental Benefit payable
hereunder shall be subject to the same actuarial adjustments and adjustments for
early or delayed commencement as under the Retirement Plan except as otherwise
specifically provided herein.
3.5 Coordination with SERP Benefit. Notwithstanding the foregoing provisions of
this Plan, the Supplemental Benefit of Nicholas DeBenedictis who also
participates in the Aqua America, Inc. Supplemental Executive Retirement Plan
for Nicholas DeBenedictis (the “SERP”) shall be paid at the same time and in the
same form as the benefit under the SERP.
ARTICLE IV
SUPPLEMENTAL SURVIVING SPOUSE BENEFIT
4.1 Amount. If a Participant has not made the election provided under
Section 3.2(d) and dies prior to the later of (A) his Separation from Service or
(B) his attainment of an age designated as the trigger for payment under
Section 3.2(c) under circumstances in which a Retirement Plan Surviving Spouse
Benefit is payable (or would have been payable if the Participant’s Retirement
Plan Benefit had not commenced) to his Surviving Spouse, then a Supplemental
Surviving Spouse Benefit is payable as provided herein.

 

-5-



--------------------------------------------------------------------------------



 



4.2 Time and Form of Payment.
(a) Default Form and Time of Payment. Unless an optional time and form of
payment under Section 4.2(b) is elected as provided under Section 4.2(c), the
Supplemental Surviving Spouse Benefit shall be paid in one lump sum payment on
the first day of the second month following the date of the Participant’s death
or if later, the date the Participant would have attained age 55. Present value
for purposes of this Section 4.2(a) shall be determined using the discount and
mortality assumptions prescribed under FAS 87 for accounting valuation purposes
for the year in which distribution occurs.
(b) Optional Form and Times of Payment. A Participant may elect a single life
annuity instead of a lump sum with respect to payment of the Supplemental
Surviving Spouse Benefit. Instead of commencement of payment (or payment in the
event of a lump sum) at the later of death or the date the Participant would
have attained age 55, a Participant may elect the later of the date of death or
the date of attainment of a designated age after age 55. All payments shall
commence on the first day of the second month following the later of the
Participant’s death or the date the Participant would have attained age 55.
(c) Election. A Participant may elect an optional form and/or time of payment as
provided under Section 4.2(c), provided such election is made prior to the
calendar year in which such Supplemental Surviving Spouse Benefit would
otherwise be paid and such election does not cause such Benefit to be paid in
the year the election is made. Effective on and after January 1, 2009, any
election shall not be effective for 12 months and must be made 12 months before
the Supplemental Surviving Spouse Benefit would be paid or commence to be paid.
All elections are irrevocable upon submission to the Committee.
(d) Timing of Payment. Payment or commencement of payment of a Supplemental
Surviving Spouse Benefit is treated as made on the date specified if payment is
made at such date or a later date in the same taxable year or, if later, by the
15th day of the third calendar month following the specified date and neither
the Participant nor the Surviving Spouse is permitted, directly or indirectly,
to designate the taxable year of payment.
4.3 Payment of Small Amounts. Notwithstanding any other provision of the Plan,
if the present value of the Supplemental Surviving Spouse Benefit payable under
this Plan does not exceed $5,000, such Supplemental Surviving Spouse Benefit
shall be paid in one lump sum on the payment date or commencement date otherwise
specified under the terms of this Plan, provided such payment results in the
termination and liquidation of the Participant’s entire interest under this Plan
and any other plan required to be aggregated with this Plan under Treas. Reg.
§1.409A-1(c)(2) or any successor thereto. Present value for purposes of this
Section 4.3 shall be determined using the discount and mortality assumptions
specified in Section 4.2(a).
4.4 Adjustment of Supplemental Benefit. The Supplemental Surviving Spouse
Benefit payable hereunder shall be subject to the same actuarial adjustments and
adjustments for early or delayed commencement as under the Retirement Plan
except as otherwise specifically provided herein.

 

-6-



--------------------------------------------------------------------------------



 



4.5 Coordination with SERP Benefit. Notwithstanding the foregoing provisions of
this Plan, the benefit under this Plan of Nicholas DeBenedictis who also
participates in the Aqua America, Inc. Supplemental Executive Retirement Plan
for Nicholas DeBenedictis (the “SERP”) shall be paid at the same time and in the
same form as his benefits under the SERP.
ARTICLE V
ADMINISTRATION
5.1 Administration by the Committee. The Committee shall be responsible for the
general operation and administration of the Plan and for carrying out the
provisions thereof.
5.2 General Powers of Administration. All provisions set forth in the Retirement
Plan with respect to the administrative powers and duties of the Committee,
expenses of administration, and procedures for filing claims shall also be
applicable with respect to the Plan. The Committee shall be entitled to rely
conclusively upon all tables, valuations, certificates, opinions and reports
furnished by any actuary, accountant, controller, counsel or other person
employed or engaged by the Company with respect to the Retirement Plan.
ARTICLE VI
AMENDMENT OR TERMINATION
6.1 Amendment or Termination. The Company intends the Plan to be permanent but
reserves the right to amend or terminate the Plan when, in the sole opinion of
the Company, such amendment or termination is advisable. Any such amendment or
termination shall be made pursuant to a resolution of the Board and shall be
effective as of the date of such resolution.
6.2 Effect of Amendment or Termination. No amendment or termination of the Plan
shall directly or indirectly deprive any current or former Participant or
Surviving Spouse of all or any portion of any Supplemental Benefit or
Supplemental Surviving Spouse Benefit, payment of which has commenced prior to
the effective date of such amendment or termination or which would be payable if
the Participant terminated employment for any reason, including death, on such
effective date.
ARTICLE VII
GENERAL PROVISIONS
7.1 Funding. The Plan at all times shall be entirely unfunded and no provision
shall at any time be made with respect to segregating any assets of the Company
for payment of any benefits hereunder. No Participant, Surviving Spouse or any
other person shall have any interest in any particular assets of the Company by
reason of the right to receive a benefit under the Plan and any such
Participant, Surviving Spouse or other person shall have only the rights of a
general unsecured creditor of the Company with respect to any right under the
Plan.

 

-7-



--------------------------------------------------------------------------------



 



7.2 General Conditions. Except as otherwise expressly provided herein, all terms
and conditions of the Retirement Plan applicable to a Retirement Plan Benefit or
a Retirement Plan Surviving Spouse Benefit shall also be applicable to a
Supplemental Benefit or a Supplemental Surviving Spouse Benefit payable
hereunder. Any Retirement Plan Benefit or Retirement Plan Surviving Spouse
Benefit, or any other benefit payable under the Retirement Plan, shall be paid
solely in accordance with the terms and conditions of the Retirement Plan and
nothing in this Plan shall operate or be construed in any way to modify, amend
or affect the terms and provisions of the Retirement Plan.
7.3 No Guarantee of Benefits. Nothing contained in the Plan shall constitute a
guarantee by the Company or any other entity or person that the assets of the
Company will be sufficient to pay any benefit hereunder.
7.4 No Enlargement of Employee Rights. No Participant or Surviving Spouse shall
have any right to a benefit under the Plan except in accordance with the terms
of the Plan. Establishment of the Plan shall not be construed to give any
Participant the right to be retained in the service of the Company.
7.5 Spendthrift Provision. No interest of any person or entity in, or right to
receive a benefit under, the Plan shall be subject in any manner to sale,
transfer, assignment, pledge, attachment, garnishment, or other alienation or
encumbrance of any kind; nor may such interest or right to receive a benefit be
taken, either voluntarily or involuntarily, for the satisfaction of the debts
of, or other obligations or claims against, such person or entity, including
claims for alimony, support, separate maintenance and claims in bankruptcy
proceedings.
7.6 Applicable Law. The Plan is intended to comply with Code section 409A and
guidance issued thereunder and shall be administered and interpreted consistent
therewith and otherwise shall be construed under the laws of the Commonwealth of
Pennsylvania other than its laws respecting choice of laws, to the extent not
otherwise preempted by Federal law.
7.7 Incapacity of Recipient. If any person entitled to a benefit payment under
the Plan is deemed by the Company to be incapable of personally receiving and
giving a valid receipt for such payment, then, unless and until claim therefor
shall have been made by a duly appointed guardian or other legal representative
of such person, the Company may provide for such payment or any part thereof to
be made to any other person or institution then contributing toward or providing
for the care and maintenance of such person. Any such payment shall be a payment
for the account of such person and a complete discharge of any liability of the
Company and the Plan therefor.
7.8 Corporate Successors. The Plan shall not be automatically terminated by a
transfer or sale of assets of the Company or by the merger or consolidation of
the Company into or with any other corporation or other entity, but the Plan
shall be continued after such sale, merger or consolidation only if and to the
extent that the transferee, purchaser or successor entity agrees to continue the
Plan. In the event that the Plan is not continued by the transferee, purchaser
or successor entity, then the Plan shall terminate, subject to the provisions of
Section 6.2, and distribution shall continue to be made in accordance with the
foregoing provisions of the Plan.

 

-8-



--------------------------------------------------------------------------------



 



7.9 Current Address. Each Participant shall keep the Company informed of his
current address and the current address of his spouse. The Company shall not be
obligated to search for the whereabouts of any person.
7.10 Limitations on Liability. Notwithstanding any of the preceding provisions
of the Plan, neither the Company nor any individual acting as an employee or
agent of the Company shall be liable to any Participant, former Participant,
Surviving Spouse or any other person for any claim, loss, liability or expense
incurred in connection with the Plan.
IN WITNESS WHEREOF, Aqua America, Inc. has caused these presents to be duly
executed, under seal, as of this 2nd day of December, 2008.

          Attest:   AQUA AMERICA, INC.
 
       
/s/ Maria Gordiany
 
Assistant Secretary
  By:   /s/ Roy H. Stahl
 
 Chief Administrative Officer, General Counsel and Secretary

[Corporate Seal]

 

-9-